Citation Nr: 1122841	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left calcaneal spur, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral shin splints, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2004 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a left calcaneal spur and bilateral shin splints.

The Veteran testified before a Veterans Law Judge (VLJ) at a May 2009 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The VLJ who held the May 2009 hearing is no longer employed by the Board.  By statute the Board member conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002).  In May 2011, the Veteran was notified that the VLJ who conducted his hearing was no longer employed at the Board and he was offered the opportunity for a new hearing.  The Veteran informed the Board in May 2011 that he wished to appear for a hearing before a VLJ at his local regional office.

As the Veteran has the right to a RO hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


